A rehearing was granted herein to permit our further considering the item of plaintiff's claim that concerns payment for a policy of health and accident insurance on defendant.
In our original opinion we observed that had the agent who sold the policy been called as a witness he could have cleared up the matter. Directing attention to this observation, plaintiff's counsel, in their application for the rehearing, suggested that at a new trial in the district court "the then agent was present," and that he gave testimony which had been omitted from the record.
This last referred to evidence is now before us and has been studied; but it was not given by the agent who sold the policy. It is the testimony of one who became associated with the insurance company long after the consummation of the policy transaction and lends no assistance in proof of plaintiff's claim.
We are satisfied that our former decree is correct; and, accordingly, it is now reinstated and made the final judgment of this court.